OWEN, Judge.
Appellant, a judgment debtor of one of the appellees, has filed this interlocutory appeal from an order overruling his objection to certain interrogatories propounded in aid of execution as authorized by Rule 1.560 RCP. While the objection related to questions concerning property held in the name of appellant’s spouse and/or children, the questions propounded do not seek privileged information and are reasonably within the scope of discovery permitted under Rule 1.280(b) RCP.
Affirmed.
WALDEN, C. J., and CROSS, J., concur.